                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                               UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                        JOHNNY L. SMALL, JR.,
                                  11                                                     Case No. 18-02546 BLF (PR)
                                                      Plaintiff,
                                  12                                                     ORDER OF DISMISSAL
Northern District of California




                                               v.
 United States District Court




                                  13

                                  14    DR. ZAHED AHMED, et al.,
                                  15                 Defendants.
                                  16

                                  17

                                  18          Plaintiff, a California inmate, filed the instant pro se civil rights action pursuant to
                                  19   42 U.S.C. § 1983 against medical officials at the California State Prison – Soledad. After
                                  20   an initial screening, the Court dismissed the complaint with leave to amend for Plaintiff to
                                  21   attempt to allege sufficient facts to state an Eighth Amendment deliberate indifference
                                  22   claim. (Docket No. 15.) Plaintiff filed an amended complaint. (Docket No. 16,
                                  23   hereinafter “Am. Compl.”)
                                  24

                                  25                                           DISCUSSION
                                  26   A.     Standard of Review
                                  27          A federal court must conduct a preliminary screening in any case in which a
                                  28   prisoner seeks redress from a governmental entity or officer or employee of a
                                   1   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                   2   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                   3   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                   4   from such relief. See id. § 1915A(b)(1), (2). Pro se pleadings must, however, be liberally
                                   5   construed. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                   6          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                   7   elements: (1) that a right secured by the Constitution or laws of the United States was
                                   8   violated, and (2) that the alleged violation was committed by a person acting under the
                                   9   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                  10   B.     Plaintiff’s Claims
                                  11          Plaintiff claims that on or about February 10, 2010, he began requesting medical
                                  12   care for blood in his stool and continued to make repeated requests through April 6, 2010.
Northern District of California
 United States District Court




                                  13   (Am. Compl. at 3.) Plaintiff claims that Dr. Zahed Ahmed was “fully negligent” due to the
                                  14   many delays to treat him in a timely manner. (Id.) Plaintiff claims Dr. Mark Palmer, the
                                  15   surgeon who is also named as a defendant, indicated that Dr. Ahmed was “negligent”
                                  16   because of the 21 months of delay in treatment. (Id.) Plaintiff otherwise makes no specific
                                  17   allegations of wrongdoing against Dr. Palmer. Plaintiff seeks damages for the delay in
                                  18   treatment resulting in “life long damage.” (Id.)
                                  19          Plaintiff has already been advised that a claim of medical malpractice or negligence
                                  20   is insufficient to make out a violation of the Eighth Amendment. See Toguchi v. Chung,
                                  21   391 F.3d 1051, 1060 (9th Cir. 2004); Hallett v. Morgan, 296 F.3d 732, 744 (9th Cir.
                                  22   2002); Franklin v. Oregon, 662 F.2d 1337, 1344 (9th Cir. 1981); see, e.g., Frost v. Agnos,
                                  23   152 F.3d 1124, 1130 (9th Cir. 1998) (finding no merit in claims stemming from alleged
                                  24   delays in administering pain medication, treating broken nose and providing replacement
                                  25   crutch, because claims did not amount to more than negligence); McGuckin, 974 F.2d at
                                  26   1059 (mere negligence in diagnosing or treating a medical condition, without more, does
                                  27   not violate a prisoner’s 8th Amendment rights). The Court stated that “any negligence
                                  28                                                 2
                                   1   claim must be dismissed for failure to state a claim.” (Docket No. 15 at 3-4.) This
                                   2   negligence claim the only one raised in this action, and must be dismissed for failure to
                                   3   state a claim.
                                   4            Based on the foregoing, the amended complaint is DISMISSED without leave to
                                   5   amend because Plaintiff was already afforded one opportunity to amend and the Court
                                   6   finds no good cause to grant him another opportunity where the deficiencies from the
                                   7   original complaint remain the same. Wagh v. Metris Direct, Inc., 363 F.3d 821, 830 (9th
                                   8   Cir. 2003) (district court’s discretion to deny leave to amend particularly broad where
                                   9   plaintiff has previously filed an amended complaint); Ferdik v. Bonzelet, 963 F.2d 1258,
                                  10   1261 (9th Cir. 1992).
                                  11

                                  12                                             CONCLUSION
Northern District of California
 United States District Court




                                  13            For the foregoing reasons, the amended complaint is DISMISSED for failure to
                                  14   state a claim for which relief can be granted.
                                  15            IT IS SO ORDERED.
                                  16           March 25, 2019
                                       Dated: _____________________                         ________________________
                                                                                            BETH LABSON FREEMAN
                                  17
                                                                                            United States District Judge
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order of Dismissal
                                       PRO-SE\BLF\CR.18\02546Small_dism(ftsac)
                                  26

                                  27

                                  28                                                    3
